UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7093


ALONZO HORACE HARRIS,

                     Petitioner - Appellant,

              v.

BRYAN M. ANTONELLI, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00055-JPB)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonzo Horace Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alonzo Horace Harris appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice Harris’ 28

U.S.C. § 2241 petition related to his 2013 federal convictions. The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge

recommended that relief be denied and advised Harris that failure to file timely, specific

objections to this recommendation would waive appellate review of a district court order

based on the recommendation. Harris filed no objections.

          The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Harris has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice.

          Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                              2